Name: Council Decision (CFSP) 2015/1908 of 22 October 2015 in support of a global reporting mechanism on illicit small arms and light weapons and other illicit conventional weapons and ammunition to reduce the risk of their illicit trade (Ã¢ iTrace IIÃ¢ )
 Type: Decision
 Subject Matter: defence;  international security;  information and information processing;  trade policy;  cooperation policy
 Date Published: 2015-10-23

 23.10.2015 EN Official Journal of the European Union L 278/15 COUNCIL DECISION (CFSP) 2015/1908 of 22 October 2015 in support of a global reporting mechanism on illicit small arms and light weapons and other illicit conventional weapons and ammunition to reduce the risk of their illicit trade (iTrace II) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Articles 26(2) and 31(1) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 13 December 2003, the European Council adopted the European Security Strategy, identifying five key challenges to be faced by the Union: terrorism, the proliferation of weapons of mass destruction, regional conflicts, State failure and organised crime. The consequences of the illicit manufacture, transfer and circulation of conventional weapons, including small arms and light weapons (SALW), and their excessive accumulation and uncontrolled spread are central to four of these five challenges. They fuel insecurity in sub-Saharan Africa, the Middle East and many other regions of the world, exacerbating conflict and undermining post-conflict peace-building, thus posing a serious threat to peace and security. (2) On 15 and 16 December 2005, the Council adopted the EU Strategy to combat the illicit accumulation and trafficking of SALW and their ammunition (EU SALW Strategy), which sets the guidelines for EU action in the field of SALW. The EU SALW Strategy stresses that SALW contribute to a worsening of terrorism and organised crime, and are a major factor in triggering and spreading conflicts, as well as in the collapse of State structures. (3) The EU SALW Strategy also asserts that the Union should strengthen and support the machinery for the monitoring of sanctions and support the strengthening of export controls as well as the promotion of Council Common Position 2008/944/CFSP (1) by, inter alia, promoting measures to improve transparency. (4) With the United Nations Programme of Action to Prevent, Combat and Eradicate the Illicit Trade in SALW in All Its Aspects (UN Programme of Action), adopted on 20 July 2001, all UN Member States have undertaken to prevent the illicit trafficking of SALW, including their diversion to unauthorized recipients, and, in particular, to take into account the risk of diversion of SALW into the illegal trade when assessing applications for export authorizations. (5) On 8 December 2005, the UN General Assembly adopted an International Instrument to Enable States to Identify and Trace, in a Timely and Reliable Manner, Illicit SALW. (6) At the 2012 Second Review Conference on the UN Programme of Action, all UN Member States reaffirmed their commitment to preventing the illicit trafficking of SALW, including their diversion to unauthorized recipients, as well as their commitments contained in the UN Programme of Action relating to the assessment of applications for export authorisations. (7) On 2 April 2013, the UN General Assembly adopted the text of the Arms Trade Treaty (ATT). The object of the ATT is to establish the highest possible common international standards for regulating or improving the regulation of the international trade in conventional arms, to prevent and eradicate the illicit trade in conventional arms and to prevent the diversion of conventional arms. The Union should support all UN Member States in implementing effective arms-transfer controls in order to ensure that the ATT will be as effective as possible, in particular as regards the implementation of Article 11 thereof. (8) The Union previously supported Conflict Armament Research Ltd (CAR) by means of Council Decision 2013/698/CFSP (2). (9) The Union wishes to finance the second phase of a global reporting mechanism on illicit SALW and other illicit conventional weapons and ammunition in order to reduce the risk of their illicit trade and to continue to contribute to the achievement of the goals described above, HAS ADOPTED THIS DECISION: Article 1 With a view to the implementation of the EU SALW Strategy and the promotion of peace and security, the project activities to be supported by the Union shall have the following specific objectives:  continuing to maintain and further enhancing an accessible and user-friendly global information-management system on diverted or trafficked SALW and other diverted or trafficked conventional weapons and ammunition (iTrace) in order to provide policymakers, conventional arms control experts and conventional arms export control officers with relevant information to develop effective, evidence-based strategies and projects against the illicit spread of SALW and of other conventional weapons and ammunition,  conducting in-field research into SALW and other conventional weapons and ammunition circulating in conflict-affected areas, uploading all collected evidence onto the information-management system, sending formal trace requests to national governments where required, and releasing, when verified (including by formal trace), information publicly on the iTrace system,  centralising existing policy-relevant documentation on transfers of SALW and of other conventional weapons and ammunition in the global information-management system, including national arms-export reports, country reports to the UN Conventional Arms Register and the UN Programme of Action on the Illicit Trade in SALW, the texts of national, regional and international instruments, and verified reports of illicit SALW and other illicit conventional weapons and ammunition transfers compiled by UN sanctions-monitoring groups, civil-society organisations and the international news media,  increasing awareness by outreach on the findings of the project, promoting the purpose and available functions of iTrace to international and national policymakers, conventional arms control experts and arms-export licensing authorities, and enhancing international capacity to monitor the illicit spread of SALW and of other conventional weapons and ammunition as well as to assist policymakers in identifying priority areas for international assistance and cooperation and to reduce the risk of diversion of SALW and of other conventional weapons and ammunition. Outreach initiatives will also be designed to coordinate information-sharing and build sustainable partnerships with individuals and organisations capable of generating information that can be uploaded onto the iTrace system,  providing key policy issue reports, drawn from the data generated by field investigations and presented on the iTrace system, about specific areas deserving international attention, including major trafficking patterns of SALW and other conventional weapons and ammunition, and the regional distribution of trafficked weapons and ammunition. The Union shall finance this project, a detailed description of which is set out in the Annex to this Decision. Article 2 1. The High Representative of the Union for Foreign Affairs and Security Policy (HR) shall be responsible for implementing this Decision. 2. The technical implementation of the project referred to in Article 1 shall be carried out by Conflict Armament Research Ltd (CAR). 3. CAR shall perform its tasks under the responsibility of the HR. For this purpose, the HR shall enter into the necessary arrangements with CAR. Article 3 1. The financial reference amount for the implementation of the project referred to in Article 1 shall be EUR 2 530 684. The total estimated budget of the overall project shall be EUR 3 020 000, which shall be provided through co-financing by CAR and the German Federal Foreign Office. 2. The expenditure financed by the amount set out in paragraph 1 shall be managed in accordance with the procedures and rules applicable to the general budget of the Union. 3. The Commission shall supervise the proper management of the financial reference amount referred to in paragraph 1. For this purpose, it shall conclude the necessary agreement with CAR. The agreement shall stipulate that CAR has to ensure the visibility of the Union's contribution, appropriate to its size. 4. The Commission shall endeavour to conclude the agreement referred to in paragraph 3 as soon as possible after the entry into force of this Decision. It shall inform the Council of any difficulties in that process and of the date of conclusion of the agreement. Article 4 1. The HR shall report to the Council on the implementation of this Decision on the basis of quarterly narrative reports prepared by CAR. Those reports shall form the basis of the evaluation carried out by the Council. In order to assist the Council in its evaluation of the results of this Decision, an external entity shall carry out an evaluation of the project. 2. The Commission shall report on the financial aspects of the project referred to in Article 1. Article 5 1. This Decision shall enter into force on the date of its adoption. 2. This Decision shall expire 24 months after the date of conclusion of the agreement referred to in Article 3(3). However, it shall expire six months after the date of its entry into force if no agreement has been concluded within that period. Done at Luxembourg, 22 October 2015. For the Council The President F. ETGEN (1) Council Common Position 2008/944/CFSP of 8 December 2008 defining common rules governing control of exports of military technology and equipment (OJ L 335, 13.12.2008, p. 99). (2) Council Decision 2013/698/CFSP of 25 November 2013 in support of a global reporting mechanism on illicit small arms and light weapons and other illicit conventional weapons and ammunition to reduce the risk of their illicit trade (OJ L 320, 30.11.2013, p. 34). ANNEX iTrace Global Reporting Mechanism on SALW and other Conventional Arms and Ammunition 1. Background and rationale for Common Foreign and Security Policy (CFSP) support 1.1. This Decision builds on successive Council Decisions to combat the destabilising impact of the diversion and trafficking of SALW and of other conventional weapons, notably Council Decision 2013/698/CFSP (1), which established the iTrace global reporting mechanism on illicit SALW and other illicit conventional weapons and ammunition. The illicit proliferation of SALW and of other conventional weapons and ammunition is a major factor undermining State stability and exacerbating conflicts, posing a serious threat to peace and security. As stated in the EU SALW Strategy, illicit weapons and ammunition contribute to a worsening of terrorism and organised crime, and are a major factor in triggering and spreading conflicts, as well as in the collapse of State structures. The activities conducted under Decision 2013/698/CFSP have significantly increased the international community's monitoring and diagnostic capacity in the field of combating the proliferation of illicit SALW and other conventional weapons. In the framework of the Decision 2013/698/CFSP, iTrace documented more than 200 000 conventional weapons, ammunition and related material, including improvised explosive devices (IEDs). This exceeds all previous efforts to map illicit weapons, combined, by a wide margin. iTrace field investigations were conducted in the Central African Republic, Chad, the Democratic Republic of the Congo, CÃ ´te d'Ivoire, Egypt, Iraq, Jordan, Lebanon, Mali, Mauritania, Myanmar, Nepal, Somalia, Somaliland, South Sudan, Syria, the United Arab Emirates and Uganda. iTrace also provided significant technical support to UN Security Council Sanctions Groups and UN Missions (MINUSCA, MINUSMA, MONUSCO, UNMISS, UNOCI, and UNSOM) as well as to several governments who requested iTrace investigative support. As the scope and scale of investigations have intensified, iTrace has become a progressively vital tool in: a) generating policy-actionable information on illicit weapon transfers into conflict regions, notably in specific regions of EU Member States' concern; b) enabling real-time understanding of the global illicit trade in weapons; c) profiling diversion to enhance the capacity of EU export-control authorities to assess diversion risks prior to export; and d) facilitating information-sharing across otherwise weakly connected UN, international, regional, and national bodies. 1.2. This Decision therefore aims to continue the work of the pilot project under Decision 2013/698/CFSP by further providing policymakers, arms-control experts and arms export control officers with systematically compiled, relevant information, which will enable them to develop effective, evidence-based counter-proliferation strategies against the illicit spread of conventional weapons and their ammunition in order to improve international and regional security. It will thus continue to support them in order to combine a successful reactive strategy with adequate preventive action to tackle illicit supply and demand, and to ensure effective control of conventional arms in third countries. 1.3. This Decision provides for the continued maintenance and further enhancement of the publicly accessible iTrace online system, which tracks illicit SALW and other illicit conventional weapons and ammunition, plotting specific weapon types, suppliers, transfer vectors and illicit recipients. Focused on conflict-affected regions, iTrace serves as a global reporting mechanism that enables national governments to monitor trafficking of SALW and in other conventional weapons and ammunition and diagnose cases of diversion. 2. Overall objectives The Action described below will further support the international community in combating the destabilising impact of the diversion and trafficking of SALW and of other conventional arms and ammunition. It will continue to provide policymakers, arms control experts and arms export control officers with relevant information, which will enable them to develop effective, evidence-based counter-proliferation strategies against the illicit spread of SALW and of other conventional weapons and ammunition in order to improve international and regional security. Specifically, the Action will provide: (a) concrete information on the trafficking of SALW and of other conventional weapons required to monitor more effectively the implementation of the UN Programme of Action on the Illicit Trade in SALW; (b) concrete information to strengthen the implementation of the International Tracing Instrument; (c) concrete information to track major routes and entities involved in the supply of conventional weapons and ammunition into conflict-affected regions or to international terrorist organisations and to provide evidence of groups and individuals engaged in illicit trade, in support of national legal proceedings; (d) enhanced cooperation between relevant UN organs, missions and other international organisations, in the field of tracing SALW and other conventional weapons, and of providing information directly in support of existing monitoring mechanisms, including INTERPOL's Illicit Arms Records and tracing Management System (iARMS), which is complementary to iTrace and with which continued coordination will be ensured; (e) relevant information to identify priority areas for international cooperation and assistance to combat effectively the diversion and trafficking of SALW and of other conventional weapons and ammunition, such as funding for projects with regard to stockpile security and/or border management; (f) a mechanism to assist in monitoring the implementation of the ATT, specifically to detect the diversion of transferred conventional weapons as well as to assist governments in appraising the risk of diversion prior to the export of conventional arms, specifically the risk of diversion within the buyer country or re-export under undesirable conditions. 3. Long-term project sustainability and outcomes The Action will enhance a durable framework for the sustained monitoring of the illicit spread of SALW and of other conventional weapons and ammunition. It is expected to increase substantially existing arms-related information and to support significantly the targeted development of effective conventional arms control and arms export control policies. Specifically, the project will: (a) further develop an information-management system that will ensure long-term collection and analysis of illicit conventional weapons data; (b) provide conventional arms control policymakers and experts with a tool to define more effective strategies and priority areas for assistance and cooperation (for example, by identifying sub-regional or regional cooperation, coordination and information-sharing mechanisms that need to be established or strengthened, by identifying insecure national stockpiles, inadequate inventory management, illicit transfer routes, weak border controls, and insufficient law enforcement capacities); (c) have the in-built flexibility to generate policy-relevant information, regardless of rapidly changing policy requirements; (d) substantially increase the efficacy of international arms-monitoring organisations and individuals by providing an information-sharing mechanism of continually expanding scope. 4. Description of Action 4.1. Project 1: Enhancement of the iTrace global arms-tracking information-management system and online mapping portal 4.1.1. Project objective The project will enhance the iTrace software, which CAR initially developed for the project implemented under the terms of Decision 2013/698/CFSP, and increase the user-friendliness of the system. The enhancements include: improved data analytics; the development of a user functions suite, which will provide specific groups of users with clear instructions on how to gain the most from using the system; high-speed data ingestion (including satellite streaming); instant updating of policy documents; a mobile iTrace application, which will run on iOS ® and Android ® devices; and refinements to the database to accommodate an increasing range of weapons and components. 4.1.2. Project activities The following activities will be undertaken in the framework of this project: (a) The system will be enhanced to allow for the generation of sophisticated, multi-year weapon-trafficking trend analyses. The refinements will include data-query and visualization capabilities, which will allow users to investigate complex relationships between large data sets. (b) The development of a user functions suite, which will provide an explanatory interface between the iTrace login page and the portal itself. This suite will be arranged thematically and feature video instructions targeted at specific user groups (e.g. arms-control policymakers or export-licensing officials), present specific functions of the system (e.g. generating diversion statistics or country profiling), and provide guidance on advanced searches and use of the data. This suite will also feature an interactive help function arranged according to frequently asked questions. (c) The system will be modified to allow instant updating of country-specific information (including national reports, legislation, and arms-control instruments). The system will retrieve information, in real time, from a range of existing databases, allowing rapid search and retrieval of policy documents on the mobile application (see 4.1.2 (e) below). (d) The system will be reconfigured to allow for the ingestion of MS Excel ® data and other spreadsheet-based applications via satellite uplink. This development is expected to increase the speed of data entry by a factor of five. High-volume data collection (notably in Iraq and Syria) has made this development an imperative. (e) In response to user demand, the project will develop a stripped-down version of iTrace, which is designed to run on iOS ® and Android ® devices. The purpose of this application will be to ensure policymaker access to the geospatial-mapping, diversion-monitoring and country-document features of iTrace on any platform and in any forum. (f) The system will be modified to accommodate new databases, to reflect the greater range of weapons, ammunition, component parts, and military vehicles identified during CAR's expanded operations in 2013-15. 4.1.3. Project results The project will: (a) allow any online user to browse a particular location, country, region or continent of the world; (b) identify and deliver visual evidence of diverted or trafficked SALW and other conventional weapons and ammunition in that location, country, region or continent; (c) plot dates of transfer, illicit supply routes and traffickers involved for any one item (of thousands) of trafficked SALW and other conventional weapons and ammunition on an online world map; (d) automatically retrieve similar cases (SALW and other conventional weapons or ammunition of the same type, country of manufacture or production series) and plot these items, and their locations, on an online world map; (e) identify and map linkages between types of diverted or trafficked SALW and other conventional weapons and ammunition, or parties to international trafficking; (f) generate comprehensive reports (for example the scale of diversion in a given country or the origin of diverted conventional weapons), which will be downloadable in PDF format; (g) host, by country and globally, existing policy-relevant documentation on transfers of SALW and of other conventional weapons and ammunition, including national arms-export reports, country reports to the UN Register of Conventional Arms and the UN Programme of Action on the Illicit Trade in SALW, the text of relevant national, regional and international instruments, and verified reports of illicit SALW and other conventional weapons and ammunition transfers compiled by UN sanctions-monitoring groups, civil-society organisations and the international news media; (h) stream data compatible with INTERPOL's iARMS, which will enable INTERPOL to cross-compare crime weapons in the iARMS with iTrace-generated information on illicit weapons; (i) produce diversion statistics to support conventional arms control experts in identifying priority areas for improvement, assistance and cooperation, and to assist national arms export licensing authorities in recognising concrete diversion risks. 4.1.4. Project implementation indicators The project will continue to maintain and enhance a free, publicly accessible online mapping system, with no restrictions on potential beneficiaries. 4.1.5. Project beneficiaries iTrace will continue to provide increasingly comprehensive information explicitly targeted at, but not limited to: national arms control policymakers; arms export-licensing agencies; regional and international organisations (including UN sanctions-monitoring groups, UN peacekeeping missions, UNODC, UNODA and INTERPOL); non-governmental research organisations (including the Bonn International Center for Conversion (BICC), the Group for Research and Information on Peace (GRIP), the Stockholm International Peace Research Institute (SIPRI) and the Small Arms Survey); advocacy organisations (including Amnesty International and Human Rights Watch) and the international news media. 4.2. Project 2: Field investigations required to further populate the iTrace system with real-time documentary evidence of the diversion and trafficking of SALW and of other conventional weapons and ammunition, and other relevant information. 4.2.1. Project objective The project will conduct in-field research into SALW and other conventional weapons and ammunition circulating in conflict-affected areas. The project will expand continually in geographic scope and will prioritise numerous countries of particular concern to EU Member States, including, inter alia, the Central African Republic, Iraq, Libya, Mali, South Sudan, Somalia and Syria. The establishment of formal information-sharing agreements with a range of organisations, including UN Missions, will facilitate the project, as will the selective sending of formal trace requests to national governments. In addition, the project will continue to conduct desk research into and verify (including through in-field investigations) existing information on relevant transfers gathered from organisations other than CAR for entry into the iTrace system. 4.2.2. Project activities The following activities will be undertaken in the framework of this project: (a) the deployment of qualified weapon experts to conduct in-field analysis of illicit SALW and other conventional weapons, ammunition and related materiel recovered from conflict-affected states; (b) the analysis, review and verification of documented evidence on illicit SALW and other illicit conventional weapons, ammunition and their users, including, inter alia, photographs of weapons, their component parts and internal and external markings, packaging, associated shipping documentation and the results of field investigations (users, supplies and transfer routes); (c) the review and verification of additional recent evidence on relevant transfers of SALW and of other conventional weapons and ammunition gathered by organisations other than CAR, including reports by UN sanctions-monitoring groups, civil-society organisations, and the international news media; (d) the uploading of all collected and reviewed evidence onto the iTrace information-management system and online mapping portal; (e) the identification and support of local partners to ensure sustained data collection in support of iTrace throughout the duration of the proposed Action and beyond; (f) the continued liaison with EU governments to predefine national points of contact, and a coordination mechanism, in order to clarify the scope of CAR's investigations, and alleviate possible conflicts of interest, in advance of its investigations. The project will be implemented incrementally over the full two-year iTrace project period. 4.2.3. Project results The project will: (a) document, in situ, the physical evidence of diverted or trafficked conventional weapons and ammunition in conflict-affected regions; (b) verify and develop illicit trafficking cases from evidence gathered by CAR, by organisations with standing information-sharing agreements with CAR, and, as appropriate, other organisations, on diverted or trafficked conventional weapons and ammunition across all regions; (c) provide concrete visual evidence of diverted or trafficked conventional weapons and ammunition, including photographs of items, serial numbers, factory marks, boxes, packing lists, shipping documents, and end-user certification; (d) generate textual accounts of illicit activity, including trafficking routes, actors involved in diversion or illicit transfer and assessments of contributing factors (including ineffective stockpile management and security and deliberate, state-orchestrated illicit supply networks); (e) upload the aforementioned evidence onto the iTrace information-management system and online mapping portal for full public dissemination. 4.2.4. Project implementation indicators Up to 30 field deployments (including extended deployment where required) throughout the two-year period to generate evidence to upload onto the iTrace information-management system and online mapping portal. 4.2.5. Project beneficiaries Please see Section 4.1.5 above for a full list of beneficiaries, which is identical for all projects listed within this Decision. 4.3. Project 3: Stakeholder outreach and international coordination 4.3.1. Project objective The project will showcase the benefits of iTrace to international and national policymakers, conventional arms control experts, and arms export licensing authorities. Outreach initiatives will also be designed to further coordinate information-sharing and build sustainable partnerships with individuals and organisations capable of generating information that can be uploaded onto the iTrace system. 4.3.2. Project activities The following activities will be undertaken in the framework of this project: (a) CAR staff presentations to relevant international conferences dealing with the illicit trade in conventional weapons in all its aspects. Staff presentations will be designed to showcase iTrace, with an emphasis on 1) its concrete benefits for assisting in monitoring the implementation of the UN Programme of Action, the ATT, and other relevant international instruments; 2) its utility in identifying priority areas for international assistance and cooperation; and 3) its utility as a risk-assessment profiling mechanism for arms export licensing authorities; (b) CAR staff presentations to national governments and peacekeeping operations. Staff presentations will be designed to showcase iTrace to relevant mission departments, to encourage and develop formal information-sharing agreements capable of generating information that can be uploaded onto the iTrace system, as well as to assist policymakers in identifying priority areas for international assistance and cooperation. The project will be implemented over the full two-year iTrace project period. 4.3.3. Project results The project will: (a) demonstrate the utility of iTrace to national and international policymakers working to implement conventional arms control and arms export control agreements (UN Programme of Action, ATT, and other relevant international instruments) and evaluate their implementation; (b) provide relevant information to assist policymakers and conventional arms control experts in identifying priority areas for international assistance and cooperation and devising effective counter-proliferation strategies; (c) provide arms export licensing authorities with in-depth information on iTrace and its risk-assessment utility, in addition to providing an avenue for further feedback and system enhancement; (d) facilitate information-sharing among national governments and UN peacekeeping operations, including data processing and analysis using the iTrace system; (e) further network an expanding group of conventional arms control experts involved in conducting in situ investigations into the diversion and trafficking of conventional weapons and ammunition; (f) raise the public profile of conventional weapons and ammunition tracing as a means to assist in monitoring the implementation of the UN Programme of Action, the ATT and other international and regional arms control and arms export control instruments. 4.3.4. Project implementation indicators Up to 12 outreach conferences attended by CAR staff. All conferences will include presentations of iTrace. Conference agendas and brief summaries will be included in the final report. 4.3.5. Project beneficiaries Please see Section 4.1.5 above for a full list of beneficiaries, which is identical for all projects listed within this Decision. 4.4. Project 4: iTrace policy reports 4.4.1. Project objective The project will provide key policy issue reports, drawn from the data generated by field investigations and presented on the iTrace system. The reports will be designed to highlight specific areas of international concern, including major patterns in the trafficking of conventional weapons and ammunition, the regional distribution of trafficked weapons and ammunition, and priority areas for international attention. 4.4.2. Project activities In-depth analysis leading to the compilation, review, editing and publication of up to ten iTrace policy reports. 4.4.3. Project results The project will: (a) produce up to ten reports, each profiling a separate issue of international concern; (b) ensure the distribution of iTrace policy reports to all EU Member States; (c) devise a targeted outreach strategy to ensure maximum global coverage; (d) sustain the visibility of the Action in the policy arena and international news media by, inter alia, presenting illicit-weapon information of topical concern; providing policy-relevant analysis in support of ongoing arms-control processes and tailoring reports to provide maximum international news media interest. 4.4.4. Project implementation indicators Up to ten online iTrace policy reports produced throughout the duration of the proposed Action and distributed globally. 4.4.5. Project beneficiaries Please see Section 4.1.5 above for a full list of beneficiaries, which is identical for all projects listed within this Decision. 5. Locations The location for Project 1 will be the United Kingdom. The project recognises that the required results of in-field investigations cannot be replicated remotely and Project 2 will necessitate extensive field deployment of conventional-arms experts to conflict-affected regions. These deployments will be assessed on a case-by-case basis, with reference to security, access and the availability of information. CAR already has established contacts or ongoing projects in many of the countries concerned. Project 3 will be conducted at international conferences, and in coordination with national governments and relevant organisations, worldwide to ensure maximum project visibility. Project 4 will be compiled in the United Kingdom. 6. Duration The total estimated duration of the combined projects is 24 months. 7. Implementing entity and EU visibility The technical implementation of this Decision will be entrusted to CAR. CAR will perform its task under the responsibility of the HR. CAR emerged out of a growing network of arms investigators, which has pioneered the identification and tracing of conventional weapons and ammunition since 2006. CAR focuses on identifying and tracing weapons on the ground. This individual case-study approach, and the technical capacity required to implement it, is essential for comprehensively mapping the diversion of conventional arms into and within countries in conflict, which is currently not sufficiently monitored by the international community. To do this, CAR sends small teams of investigators, with 10 or more years of weapon-specific expertise, into conflict-affected areas to examine and document illicit weapons in situ. As of May 2013, CAR deployed field-operations staff to 18 conflict-affected regions, directly supported seven UN sanctions-monitoring groups, held formal information-sharing agreements with two UN peacekeeping missions, and provided technical assistance to two CSDP missions. It also provided regular technical support to seven national governments on weapon identification and tracing. CAR remains the only organisation, outside of the UN system, dedicated exclusively to identifying and tracing conventional weapons, ammunition and related materiel, on the ground, in contemporary armed conflicts. On 25 November 2013, Decision 2013/698/CFSP mandated CAR to design and implement iTrace. iTrace is a global reporting mechanism on illicit small arms and light weapons and other illicit conventional weapons and ammunition. In its pilot phase (iTrace I), the project focused primarily on documenting illicit weapons in sub-Saharan Africa, with additional focus in the Middle East (Iraq and Syria), and uploading findings onto the iTrace system. The project has, so far, documented more than 200 000 items, comprising weapons, ammunition and related materiel circulating in conflict-affected regions. CAR shall take all appropriate measures to publicise the fact that the Action has been funded by the Union. Such measures will be carried out in accordance with the Commission Communication and Visibility Manual for European Union External Actions laid down and published by the Commission. CAR will thus ensure the visibility of the Union contribution with appropriate branding and publicity, highlighting the role of the Union, ensuring the transparency of its actions, and raising awareness of the reasons for the Decision as well as Union support for the Decision and the results of this support. Material produced by the project will prominently display the Union flag in accordance with Union guidelines for the accurate use and reproduction of the flag. 8. Reporting CAR will prepare quarterly narrative reports. (1) Council Decision 2013/698/CFSP of 25 November 2013 in support of a global reporting mechanism on illicit small arms and light weapons and other illicit conventional weapons and ammunition to reduce the risk of their illicit trade (OJ L 320, 30.11.2013, p. 34).